  JS 44 (Rev. I0/20)                                                                             Cause No.
                                                        Case 5:20-cv-01391 Document 1-2 Filed 12/07/20 Page5:20-cv-01391
                                                                                                            1 of 2
                                                                                                      CIVIL COVER SHEET
 The JS 44 civil cover sheet and the infoimation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This fom1, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
 L (a) PLAINTIFFS                                                                                                                                    DEFENDANTS
                Vladimir Campos                                                                                                                       Challenger Lifts, Inc.; Snap-On Incorporated; and Carl
                                                                                                                                                      Tt1rnAr Eo1JiomAnt. Inc.
      (b)      County of Residence of First Listed Plaintiff                             ,B,_e,.,,X,eau.r________                                    County of Residence of First Listed Defendant                  Jefferson Kenh ,ckv
                                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                     NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                    THE TRACT OF LAND JNVOL VED.

      ( C)     Attorneys {Firm Name, Address, and Telephone Numbe,~                                                                                   Attorneys (If Known)
                Alton Todd, The Law Firm of Alton C. Todd, 312 S.                                                                                     Please See Attachment
                Friendswood Drive, Friendswood, Texas 281-992-8633
 II, BASIS OF JURISDICTION (Place an "X" iu One Box On!J~                                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                              'X" ill 011e Boxfor Plaimiff

•,         U.S. Government                           •,         Federal Question
                                                                                                                                              (For Dil•ersity Cases Only)
                                                                                                                                                                        PTF
                                                                                                                                                                                         D
                                                                                                                                                                                          DEF
                                                                                                                                                                                                                   and One Boxjol' Defendant)

                                                                                                                                                                                                                                       D
                                                                                                                                                                                                                                        PTF       DEF
             Plaintiff                                            (U.S. Govemment Not a ParM                                            Citizen ofTI1is State          ~ l                  l     Incorporated or Principal Place
                                                                                                                                                                                                    ofBusiness In This State
                                                                                                                                                                                                                                             4   04
•,         U.S. Government
              Defendant
                                                    i)i:l4      Diversity
                                                                  (Indicate Citizenship ofParties ill Item Ill)
                                                                                                                                        Citizen of Another State                    •, •      2   Inc01porated and Principal Place
                                                                                                                                                                                                    of Business In Another State       •    5
                                                                                                                                                                                                                                                 IZi'
                                                                                                                                        Citizen or Subject of a
                                                                                                                                          Foreign Country
                                                                                                                                                                                    •, •     3    Foreign Nation                       •,        06
 IV. NATURE OF SUIT (Place an "X" in 011eBox011!                                                                                                                                     Click here for: Nature of Suit Code Dcscri )tions.
                CONTRACT                                                               TORTS




~
     110 Insurance                                     PERSONAL INJURY                           PERSONAL INJURY       625 Dmg Related Seizure          422 Appeal 28 USC 158                                            375 False Claims Act
     120 Marine                                        310 Ahplane                          18] 365 Personal Injury  -     of Property 21 USC 881       423 Withdrawal                                                   376 Qui Tam (31 USC
     130 Miller Act                                    315 Ahplane Product                           Product Liability 690 Other                            28 USC 157                                                        3729{a))
     140 Negotiable Instrument                              Liability                       D   367 Health Care/                                                                                                         400 State Reapportionment
     150 Recovery of Overpayment                       320 Assault, Libel &                         Phammceutical                                     PROPERTY RIGHTS                                                    410 Antitrust
          & Enforcement of Judgment                         Slander                                 Persona! Injmy                                      820 Copyrights                                                   430 BanJcs and Banking
D    151 Medicare Act                                  330 Fcdeml Employers'                        Product Liability                                   830 Patent                                                       450 Commerce
D    152 Recovery ofDefau!ted                               Liability                       D   368 Asbestos Personal                                   835 Patent - Abbreviated                                         460 Deportation
           Student Loans                               340 Marine                                    Injury Product                                         New Drug Application                                         470 Racketeer Influenced and
          {Excludes Veterans)                          345 Marine Product                            Liability                                          840 Trademark                                                        Corrupt Organizations
D    153 Recovery ofOverpayment                             Liability                          PERSONAL PROPERTY 1;..,_ _ _.cL<lA,iB,aO"Rs__ __;_-1-J 880 Defend Trade Secrets                                           480 Consumer Credit
          ofVeteran's Benefits                         350 Motor Vehicle                    D   370 Other Fraud        710 Fair Labor Standards             Actof20l6                                                        (15 USC 1681 or 1692)
D    160 Stockholders' Suits                           355 Motor Vehicle                    D   371 Truth in Lending       Act                                                                                           485 Telephone Consumer
D    190 Other Contract                                    Product Liability                D   380 Other Personal     720 Labor/Management        >--> SOCIA'L'SECURITYO' '-'v'                                             Protection Act
D    l 95 Contract Product Liability                   360 Other Personal                           Property Damage        Relations                    861 HIA (I395fQ                                                  490 Cable/Sat TV
D    l 96 Franchise                                        Injury                           D   385 Property Damage    740 Railway Labor Act            862 Black Lung (923)                                             850 Securities/Commodities/
                                                       362 Personal Iuju1y -                        Product Liability  751 Family and Medical           863 DIWCillIWW (405(g))                                              Exchange
                                                           Medical Malpractice                                             Leave Act                   864 SSID Title XVI                                                890 Other Statutmy Actions
1----"RE:,•,cAL"'-'P"R:,:O,:P°'E,:•R,::T.:,Y.:..,__-l-__C,:IV'-"IL~RI!!>G'.!H"Ts,S:...,:_-1-.:.PRI!!!!Se:OeeNEO!=•R,::,:,P.:,Ec,T.:.IT,:l,::O:,N"S'-<bd790 Other Labor Litigation       865 RSI (405{g))                 891 Agricultural Acts
     210 Land Condemnation                             440 Other Civil Rights                    Habeas Corpus:                             791 Employee Retirement                                                      893 Etivironmental Matters
D    220 Foreclosure                                   44 lVoting                                463 Alien Detainee                             Income Security Act                                                      895 Freedom oflnfmmation


§D   230 Rent Lease & Ejectment
     240 Tmts to Land
     245 Tort Product Liability
     290 All Other Real Property
                                                       442
                                                       443
                                                           Employment
                                                           Housing/
                                                           Accommodations
                                                       445 Amer. w/Disabilities -
                                                                                                 510 Motions to Vacate
                                                                                                     Sentence
                                                                                                 530 General
                                                                                                 535 Death Penalty                                IMMIGRATION
                                                                                                                                                                                        870 Taxes (U.S. Plaintiff
                                                                                                                                                                                            or Defendant)
                                                                                                                                                                                        871 IRS-Third Party
                                                                                                                                                                                             26 USC 7609
                                                                                                                                                                                                                             Act
                                                                                                                                                                                                                         896 Arbitration
                                                                                                                                                                                                                         899 Administrative Procedure
                                                                                                                                                                                                                             Act/Review or Appeal of
                                                           Employment                            Other:                                     462 Naturalization Application                                                   Agency Decision
                                                       446 Amer. w/Disabilities -                540 Mandamus & Other                       465 Other Immigration                                                        950 Constitutionality of
                                                           Other                                 550 Civil Rights                               Actions                                                                      State Statutes
                                                       448 Education                             555 Prison Cotidition
                                                                                                 560 Civil Detainee -
                                                                                                     Conditions of
                                                                                                     Confinement
V. ORIGIN {P/acean                       "X"in011eBox011ly)
D1        Original
          Proceeding
                                  [XJ2 Removed from
                                            State Court
                                                                              D3           Remanded from
                                                                                           Appellate Court
                                                                                                                              D 4 Reinstated or
                                                                                                                                       Reopened                 •     5 Transfe1Yed from
                                                                                                                                                                          Another District
                                                                                                                                                                                                  D   6 Multidistrict
                                                                                                                                                                                                        Litigation -
                                                                                                                                                                                                                              os Multidistrict
                                                                                                                                                                                                                                 Litigation~
                                                                                                                                                                          (specify)                     Transfer                     Direct File
                                                          Cite the U.S. Civil Statute under which you are filing (Do 1101 citejurisdictio11af statutes 1111/ess diversitJ1:
                                                          28            133 2
VI. CAUSE OF ACTION ~="-"u.::,sc"-"'§"'"'' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                          Brief description of cause:
                                                          Products liability involving an automobile lift in a auto repair shop.
VII. REQUESTED IN                                       0       CHECK IF THIS IS A CLASS ACTION                                             DEMAND$                                           CHECK YES only if demanded in complaint:
     COMPLAINT:                                                 UNDER RULE 23, F.R.Cv.P.                                                    $1,000,000.00                                     JURY DEMAND:                • Yes        iXINo
VIII. RELATED CASE(S)
      IF ANY                                                   (See instructions):
                                                                                             JUDGE                                                                                      DOCKET NUMBER
DATE                                                                                             SIGNATURE OF A ITORNEY OF RECORD
  12/07/2020                                                                                              /s/ Danny M. Needham
FOR OFFICE USE ONLY

     RECEIPT II
                    - - - - AMOUNT- - - - - - -                                                        APPLYING IFP
                                                                                                                             ------
                                                                                                                                                                      TIIDGE                               MAG.JUDGE
            Case 5:20-cv-01391 Document 1-2 Filed 12/07/20 Page 2 of 2




                        ATTACHMENT TO CIVIL COVER SHEET


Vladimir Campos v. Challenger Lifts, Inc.; Snap-on Incorporated and Carl Turner Equipment, Inc.


Additional Attorney for Plaintiff Vladimir Campos
Mr. Steven T. Sanders
Law Offices of Steven T. Sanders, PC
13526 George Road, Suite 205
San Antonio, Texas 78230
stsanders@stsanderslaw.com
210-228-0260


Attorneys for Defendants Challenger Lifts, Inc. and Snap-on Incorporated
Danny M. Needham
Christopher W. Weber
Mullin Hoard & Brown, L.L.P.
500 South Taylor, Suite 800
P. 0. Box 31656
Amarillo, Texas 79120-1656
Telephone: (806) 372-5050
dmneedham@mhba.com - Email
cweber@mhba.com - Email

Kevin B. Finkel
Hill & Finkel, L.L.P.
602 Sawyer, Suite 450
Houston, Texas 77007
Telephone: 713-654-4004
kfinkel@hillfinkel.com


Attorneys for Defendant Carl Truner Equipment, Inc.
Mr. Mark E. Macias
Langley & Banack, Inc.
745 E Mulbe!1'y Ave, Ste 700
San Antonio, Texas 78212
210-736-6600
mmacias@langleybanack.com
